Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.
Claims 1-5, 7-21, and 23-26 are pending, claims 6 and 22 are cancelled, and claims 25 and 26 are added. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites wherein the data collection server comprises a direct channel that is created between the message sender and the set of targets. The specification does not disclose that the data collection server comprising a direct channel. The specification discloses the data collection server that collects answers or inputs from a user (paragraph 0041), but there is not a recitation of the data collection server actually comprising the direct channel itself. 
Claim 26 recites the direct channel is a private blockchain network, however the specification only recites blockchain without stating if it is public or private (paragraphs 0066 and 0068). Further claim 26 dependent on claim 25 and does not cure the deficiencies of the claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-5, 8-9, 13, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Widger (U.S. Pub. No. 20202265137) in view of Roessingh (U.S. Pub. No. 20190180317) in further view of Bathen (U.S. Pub. No. 2020052880). 
Regarding claim 1, Widger teaches:
A system for facilitating, securing, verifying, and protecting an interaction between peers, comprising (claim 1):
a data collection server configured (data stores 130) to compile and store user information about a plurality of peers, wherein the user information includes at least one of daily activities, spending habits, hobbies, travels, entertainment, feedback, likes, dislikes, comments, reviews, daily needs, requests, searches, follows, media libraries, interests, surveys, moods, news, location pinpoints, daily schedule, favorite places, advertisement message tracking, and promotion use (“In some embodiments, the user interaction data storage system 120 is a database, for example, a relational database storing the user interaction data in one or more database tables. The user interaction data storage system 120 receives user interaction data from online systems 110 and stores the user interaction data as records. A record of user interaction data may specify various attributes, for example, an identifier for the online system 110 that provided the user interaction data, an identifier for the user that performed the user interaction, a timestamp indicating a time of the user interaction, a type of user interaction ( e.g., a search operation, a purchase transaction, information access, and so on), a topic associated with the user interactions ( e.g., a topic that the user was searching on, a type of product or service that the user as purchasing, or a topic of content item accessed by the user), and so on.”, Paragraph 0026), wherein the data collection server is further configured to store authorized message criteria that comprises a selection of message types or sender types authorized to be transmitted to each peer (“The updated user interaction data is used by the online systems 110 for distributing 560 content items to user. For example, an online system 110 may be allowed to access the data describing user interactions performed by a user if the online system 110 has more than a threshold amount of value in the account as determined based on past data contributions of the online system 110. Depending on the user interaction data accessed by the online system 110, the online system 110 may send some content item to the user. For example, if the online system 110 determines that the user recently performed various searches of certain topic, the online system 110 may send content items related to that topic to the user.”, Paragraph 0054)
a message server configured (content provider system) to store a first message, wherein the first message comprises message information and message criteria (“content provider system 150 may access the data stored in the user interaction data storage system 120 and use it for distributing content items to users”, Paragraph 0020)
wherein the processor is further configured to receive information concerning interaction with the first message by each of the set of targets and track the interaction with the first message (“ The user interaction data storage system 120 stores user interaction data on one or more user interaction data stores 130.”, Paragraph 0027 and see 0026) using the digital ledger for each target (blockchain), such that the interaction by each target is tagged with a time (timestamp), a location (location of user), and user information and then recorded on the digital ledger, wherein each interaction comprises a transaction on the digital ledger, (Paragraph 0036, 0052, steps 320, step 520 and element 210), wherein the digital ledger (block chain 140) is distinct from the data collection server (user interaction data storage system 120) and the message server (content provider system 150) [shown in Figure 1 as separate components].
While Widger teaches the distribution of content based on user interaction data, Widger does not expressly disclose:
a processor configured to compare the message criteria with the stored user information, of a plurality of peers and generate a set of targets comprising two or more peers, wherein the processor is further configured to transmit the first message to each target of the set of targets
Wherein the processor is further configured to convert the message information and stored user information of the set of targets into an encrypted or encoded data through the implementation of Blockchain technologies, where the coded data is hashed and stored using a digital ledger;
wherein the digital ledger comprises a decentralized blockchain, and
However Roessingh teaches:
a processor configured to compare the message criteria with the stored user information, of a plurality of peers and generate a set of targets comprising two or more peers, wherein the processor is further configured to transmit the first message to each target of the set of targets (“the targeting criteria allow a content generator 130 to identify groups of users matching specific targeting criteria, simplifying subsequent distribution of content to groups of users. The targeting criteria may additionally or alternatively specify actions or types of connections between a user and another user or object of the online system 140 or interactions between a user and objects performed external to the online system 140.”, Paragraph 0023)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Widger to include a processor configured to compare the message criteria with the stored user information, of a plurality of peers and generate a set of targets comprising two or more peers, wherein the processor is further configured to transmit the first message to each target of the set of targets, as taught in Roessingh, in order to simplify subsequent distribution of content to groups of users (paragraph 0023).
While Widger teaches the distribution of content based on user interaction data, and Roessingh teaches the creation of the user groups to target, Widger in view of Roessingh does not expressly disclose:
Wherein the processor is further configured to convert the message information and stored user information of the set of targets into an encrypted or encoded data 
wherein the digital ledger comprises a decentralized blockchain, and
However Bathen teaches 
Wherein the processor is further configured to convert the message information and stored user information of the set of targets into an encrypted or encoded data through the implementation of Blockchain technologies, where the coded data is hashed and stored using a digital ledger; (“building a trusted group with a blockchain, according to example embodiments. In FIG. lD, the process continues in the configuration 170. Next, once the interested parties have exchanged new keys (e.g., ephemeral keys). All messages among themselves will be anonymous within the blockchain 120. 'A' will then generate either a group key GsK (private/ public key pair) 172, and/or an access token, such as a web token (e.g., symmetric key with expiration date properties among other metadata). This token/key pair is then used to encrypt future messages exchanged among the group. The messages are part of the blockchain transactions. The messages may be exchanged by sending the group key with encrypted (G5Kand signatureA'sK), BPK 174 for user Band encrypted (GsK and signature A'sK), C'PK 176.  The blockchain ledger records the metadata needed to validate users. Alternatively, the exchange of messages can be recorded as transactions in the blockchain, recording either the hash of the data, while forwarding the hash onto a distributed hash table (e.g., peer-to-peer) or via an interplanetary file system (IPFS) and/or by adding it to the blockchain.”, Paragraph 0030)
wherein the digital ledger comprises a decentralized blockchain, and (Paragraph 003)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Widger in view of Roessingh to include Wherein the processor is further configured to convert the message information and stored user information of the set of targets into an encrypted or encoded data through the implementation of Blockchain technologies, where the coded data is hashed and stored using a digital ledger; wherein the digital ledger comprises a decentralized blockchain, and, as taught in Bathen, in order to establish a trusted group communication channel for a set of users. 
Regarding claim 2, Widger in view of Roessingh in further view of Bathen teaches the limitations set forth above. Widger further discloses:
wherein the user information includes at least one of daily activities, spending habits, hobbies, travels, entertainment, feedback, likes, dislikes, comments, reviews, daily needs, requests, searches, follows, media libraries, interests, surveys, moods, news, location pinpoints, daily schedule, favorite places, ad tracking, offers, discounts and promotion use (searches in Paragraph 0025)
Regarding claim 4, Widger in view of Roessingh in further view of Bathen teaches the limitations set forth above. Widger further discloses:
wherein the message information comprises at least one of an audio file, a video file, a text file, an image file, a website address, a virtual reality file, and an augmented reality file. (“An online system 110 may be a content distribution system that allows users to access content items, for example, text documents, videos, images, and so on.”, Paragraph 0024 and 0028)
Regarding claim 5, Widger in view of Roessingh in further view of Bathen teaches the limitations set forth above. Widger further discloses:
wherein the message criteria comprises a selection of specific values or a range of values for at least one of demographics, age, gender, language, a home location, a current location, interests, needs, requests, and hobbies of a desired target peer. (“FIG. 7B illustrates determining values to records for a topic-based query 710. A topic-based query specifies a topic and requests records representing user interactions matching the specified topic. The value of the query may be equally distributed among all records that match the specified topic. For example, as shown in FIG. 7B, the records 310c and 310d match the specified topic. If the value of the query is determined to be V, each of the records 310c and 310d is assigned a value V/2. [0062] FIG. 7C illustrates determining values to records for a keyword match-based query 730. A keyword match based query specifies one or more keywords and requests records representing user interactions matching the specified keywords. The value of the query may be equally distributed among all records that match the specified keyword. For example, as shown in FIG. 7B, the records 310c and 310e match the specified topic. If the value of the query is determined to be V, each of the records 310c and 310e is assigned a value V /2.”, Paragraph 0061-62).
Regarding claim 8, Widger in view of Roessingh in further view of Bathen teaches the limitations set forth above. Widger further discloses:
wherein the digital ledger comprises a searchable index that contains one or more of the following: a user information, a location, a time, a viewing time, an internet address, a feedback, a response, and a channel for the message (“A data access request specifies certain search criteria, for example, a time range to access user interactions for a user that occurred within a time window, one or more keywords, a topic/subtopic associated with matching records and so on.”, Paragraph 0040).
Regarding claim 13, Widger in view of Roessingh in further view of Bathen teaches the limitations set forth above. Widger further discloses:
wherein the interaction comprises a purchase of an item or service via the first message. (purchase, Paragraph 0026, 0036, 0042, 0049, and 0053).
Regarding claims 25-26, Widger in view of Roessingh in further view of Bathen teaches the limitations set forth above. While Widger teaches the distribution of content based on user interaction data and a data collection server (250), and Roessingh teaches the creation of the user groups to target (paragraph 0023), Widger in view of Roessingh does not expressly disclose:
wherein the data collection server comprises a direct channel that is created between the message sender and the set of targets. The system of claim 25, wherein the direct channel comprises a private blockchain network.
However Bathen teaches:
wherein the data collection server comprises a direct channel that is created between the message sender and the set of targets. The system of claim 25, wherein the direct channel comprises a private blockchain network. (exchanging messages between trusted users via the blockchain in 424; the group of users in the message exchange is interpreted as the set of target users).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Widger in view of Roessingh to include wherein the data collection server comprises a direct channel that is created between the message sender and the set of targets. The system of claim 25, wherein the direct channel comprises a private blockchain network, as taught in Bathen, in order to establish a trusted group communication channel for a set of users. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Widger (U.S. Pub. No. 20202265137) in view of Roessingh (U.S. Pub. No. 20190180317) in further view of Bathen (U.S. Pub. No. 2020052880) in further view of Ericson (U.S. Pub. No. 20190205932). 
Regarding claim 3, Widger in view of Roessingh in further view of Bathen teaches the limitations set forth above teaches the limitations set forth above. 
Widger further discloses:
Further comprising a profile server configured (element 240) to compile information about at least one of the peers, and share at least some of the compiled information with the data collection server (Paragraph 0045)
While Widger teaches the collection of user data from interactions, Widger in view of Roessingh in further view of Bathen teaches the limitations set forth above does not expressly disclose:
[…] and share at least some of the compiled information with the data collection server based on permissions set by the at least one of the peers
However Ericson teaches:
[…] and share at least some of the compiled information with the data collection server based on permissions set by the at least one of the peers (“That transaction may then be identified to the smart contract 602 to indicate that the user has given permission to the service provider device to gather and provide user information associated with the user of the user device 412.”, Paragraph 0050)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection of data in Widger in view of Roessingh in further view of Bathen to include[…] and share at least some of the compiled information with the data collection server based on permissions set by the at least one of the peers, as taught in Ericson, in order to ensure the user’s privacy is not violated. 
Regarding claim 11, Widger in view of Roessingh in further view of Bathen teaches the limitations set forth above teaches the limitations set forth above. 
Widger further discloses:
wherein the interaction comprises a direct communication between one of the targets a user and an owner of the first message […] (“An online system 110 receives 510 user interactions from a user, thereby generating user interaction data. The online system 110 could be a website, an application, or any other system that can track user interactions”, Paragraph 0049). 
While Widger teaches the collection of user data from interactions, Widger in view of Roessingh in further view of Bathen teaches the limitations set forth above does not expressly disclose:
Direct communication […] through a direct channel facilitated by a transaction server
However Ericson teaches: 
Direct communication […] through a direct channel facilitated by a transaction server (See steps of Figure 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection of data in Widger in view of Roessingh in further view of Bathen to include Direct communication […] through a direct channel facilitated by a transaction server, as taught in Ericson, in order to directly target the users through a webpage that already has the user’s attention increasing the visibility of content (Figure 1). 
Regarding claim 12, Widger in view of Roessingh in view of Bathen in further view of Ericson teaches the limitations set forth above. Widger further discloses:
wherein the direct communication occurs via a virtual channel that comprises one of a game, a forum, an augmented reality overlay, a mobile application, and a webpage. (“An online system 110 receives 510 user interactions from a user, thereby generating user interaction data. The online system 110 could be a website, an application, or any other system that can track user interactions”, Paragraph 0049).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Widger (U.S. Pub. No. 20202265137) in view of Roessingh (U.S. Pub. No. 20190180317) in further view of Bathen (U.S. Pub. No. 2020052880) in further view of Mehta (U.S. Pat. No. 10425676). 
Regarding claim 9, Widger in view of Roessingh in view of Bathen teaches the limitations set forth above, but does not expressly disclose:
Wherein the set of targets comprises a plurality of users, each of whom permitted transmission of the first message to the user as a function of the stored user information
However Mehta teaches:
Wherein the set of targets comprises a plurality of users, each of whom permitted transmission of the first message to the user as a function of the stored user information (opt in options in Figure 8)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection of data in Widger in view of Roessingh in further view of Bathen to include Wherein the set of targets comprises a plurality of users, each of whom permitted transmission of the first message to the user as a function of the stored user information, as taught in Mehta, in order to reduce the number of messages sent to users who are not interested in receiving content. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Widger (U.S. Pub. No. 20202265137) in view of Roessingh (U.S. Pub. No. 20190180317) in further view of Bathen (U.S. Pub. No. 2020052880) in further view of Ericson (U.S. Pub. No. 20190205932). 
Regarding claims 19, Widger teaches:
A method of facilitating, securing, verifying, and protecting an interaction between peers, comprising (claim 19):
storing user information about a plurality of peers in a data collection server (data store 120), wherein the user information includes at least one of daily activities, spending habits, hobbies, travels, entertainment, feedback, likes, dislikes, comments, reviews, daily needs, requests, searches, follows, media libraries, interests, surveys, moods, news, location pinpoints, daily schedule, favorite places, advertisement message tracking, and promotion use (“In some embodiments, the user interaction data storage system 120 is a database, for example, a relational database storing the user interaction data in one or more database tables. The user interaction data storage system 120 receives user interaction data from online systems 110 and stores the user interaction data as records. A record of user interaction data may specify various attributes, for example, an identifier for the online system 110 that provided the user interaction data, an identifier for the user that performed the user interaction, a timestamp indicating a time of the user interaction, a type of user interaction ( e.g., a search operation, a purchase transaction, information access, and so on), a topic associated with the user interactions ( e.g., a topic that the user was searching on, a type of product or service that the user as purchasing, or a topic of content item accessed by the user), and so on.”, Paragraph 0026) wherein the data collection server is further configured to store authorized message criteria that comprises a selection of message types or sender types authorized to be transmitted to each peer (“The updated user interaction data is used by the online systems 110 for distributing 560 content items to user. For example, an online system 110 may be allowed to access the data describing user interactions performed by a user if the online system 110 has more than a threshold amount of value in the account as determined based on past data contributions of the online system 110. Depending on the user interaction data accessed by the online system 110, the online system 110 may send some content item to the user. For example, if the online system 110 determines that the user recently performed various searches of certain topic, the online system 110 may send content items related to that topic to the user.”, Paragraph 0054);
saving a message to a message server (content provider system), wherein the first message comprises message information and message criteria (“content provider system 150 may access the data stored in the user interaction data storage system 120 and use it for distributing content items to users”, Paragraph 0020);
tracking the interaction with the first message using a digital ledger for each target (blockchain), such that the each interaction by a each target is tagged with a time (timestamp), a location (location of user), and user information and then recorded on the digital ledger, wherein each interaction comprises a transaction on the digital ledger (Paragraph 0036, 0052, steps 320, step 520 and element 210), wherein the digital ledger (block chain 140) is distinct from the data collection server (user interaction data storage system 120) and the message server (content provider system 150) [shown in Figure 1 as separate components].
Widger teaches the limitations set forth above. While Widger teaches the collection of user data from interactions, Widger does not expressly disclose:
comparing the message criteria with the stored user information of the plurality of peers, to generate a set of targets, transmitting the first message to each target of the set of targets 
receiving information concerning interaction with the message by of the set of targets
wherein the stored information about each peer is received from a profile server associated with that peer, and wherein the stored information comprises only the information that the peer consented to be stored using the profile server;
converting the content and stored user information of the set of targets into a coded or encrypted data using artificial intelligence and/or Blockchain technologies;
wherein the digital ledger comprises a decentralized blockchain, and
and wherein access to each of the digital ledger is restricted by the target
However Roessingh teaches:
comparing the message criteria with the stored user information of the plurality of peers, to generate a set of targets, transmitting the first message to each target of the set of targets ;receiving information concerning interaction with the message by of the set of targets (“the targeting criteria allow a content generator 130 to identify groups of users matching specific targeting criteria, simplifying subsequent distribution of content to groups of users. The targeting criteria may additionally or alternatively specify actions or types of connections between a user and another user or object of the online system 140 or interactions between a user and objects performed external to the online system 140.”, Paragraph 0023)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Widger to include comparing the message criteria with the stored user information of the plurality of peers, to generate a set of targets, transmitting the first message to each target of the set of targets, receiving information concerning interaction with the message by of the set of targets. as taught in Roessingh, in order to simplify subsequent distribution of content to groups of users (paragraph 0023).
While Widger teaches the distribution of content based on user interaction data, and Roessingh teaches the creation of the user groups to target, Widger in view of Roessingh does not expressly disclose:
wherein the stored information about each peer is received from a profile server associated with that peer, and wherein the stored information comprises only the information that the peer consented to be stored using the profile server;
converting the content and stored user information of the set of targets into a coded or encrypted data using artificial intelligence and/or Blockchain technologies;
wherein the digital ledger comprises a decentralized blockchain, and
and wherein access to each of the digital ledger is restricted by the target
However Bathen teaches 
converting the content and stored user information of the set of targets into a coded or encrypted data using artificial intelligence and/or Blockchain technologies; wherein the digital ledger comprises a decentralized blockchain, and  (“building a trusted group with a blockchain, according to example embodiments. In FIG. lD, the process continues in the configuration 170. Next, once the interested parties have exchanged new keys (e.g., ephemeral keys). All messages among themselves will be anonymous within the blockchain 120. 'A' will then generate either a group key GsK (private/ public key pair) 172, and/or an access token, such as a web token (e.g., symmetric key with expiration date properties among other metadata). This token/key pair is then used to encrypt future messages exchanged among the group. The messages are part of the blockchain transactions. The messages may be exchanged by sending the group key with encrypted (G5Kand signatureA'sK), BPK 174 for user Band encrypted (GsK and signature A'sK), C'PK 176.  The blockchain ledger records the metadata needed to validate users. Alternatively, the exchange of messages can be recorded as transactions in the blockchain, recording either the hash of the data, while forwarding the hash onto a distributed hash table (e.g., peer-to-peer) or via an interplanetary file system (IPFS) and/or by adding it to the blockchain.”, Paragraph 0030, Paragraph 003)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Widger in view of Roessingh to include converting the content and stored user information of the set of targets into a coded or encrypted data using artificial intelligence and/or Blockchain technologies; wherein the digital ledger comprises a decentralized blockchain, and, as taught in Bathen, in order to establish a trusted group communication channel for a set of users.
While Widger teaches the distribution of content based on user interaction data, and Roessingh teaches the creation of the user groups to target and Bathen teaches 
wherein the stored information about each peer is received from a profile server associated with that peer, and wherein the stored information comprises only the information that the peer consented to be stored using the profile server;
However Ericson teaches:
wherein the stored information about each peer is received from a profile server associated with that peer, and wherein the stored information comprises only the information that the peer consented to be stored using the profile server; (“That transaction may then be identified to the smart contract 602 to indicate that the user has given permission to the service provider device to gather and provide user information associated with the user of the user device 412.”, Paragraph 0050)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection of data in Widger in view of Roessingh in further view of Bathen to include wherein the stored information about each peer is received from a profile server associated with that peer, and wherein the stored information comprises only the information that the peer consented to be stored using the profile server as taught in Ericson, in order to ensure the user’s privacy is not violated. 
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Widger (U.S. Pub. No. 20202265137) in view of Roessingh (U.S. Pub. No. 20190180317) in further view of Bathen (U.S. Pub. No. 2020052880) in view of Ericson (U.S. Pub. No. 20190205932) in further view of Carlisle (U.S. Pub. No. 20180349485). 
Regarding claim 20, Widger in view of Roessingh in view of Bathen in further view of Ericson teaches the limitations set forth above. 
Widger teaches the limitations set forth above. While Widger teaches the collection of user data from interactions, Widger in view of Roessingh in view of Bathen in further view of Ericson does not expressly disclose:
wherein the message criteria comprise a physical location, and wherein the message is transmitted to targets located within a predetermined range from the physical location.
However Carlisle teaches:
wherein the message criteria comprise a physical location, and wherein the message is transmitted to targets located within a predetermined range from the physical location. (“For example, the first user may be a company, the second user may be a consumer, and the company-user may specify that the application should trigger a notification to the company-user whenever the consumer approaches a store of the company (e.g., as defined by a geolocation, such as Global Positioning System (GPS) coordinates or a street address). The application may determine whether or not a current location of the consumer user's mobile user system 130 ( e.g., as determined by a GPS sensor on the mobile user system 130) is within a vicinity ( e.g., predetermined radius) of the location of the store by comparing the two locations.”, Paragraph 0206)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection of data in Widger in view of Roessingh in view of Bathen in further view of Ericson to include wherein the message criteria comprise a physical location, and wherein the message is transmitted to targets located within a predetermined range from the physical location, as taught in Carlisle, in order to directly target a user based on their current location. 
Regarding claim 21, Widger in view of Roessingh in view of Bathen in further view of Ericson teaches the limitations set forth above. 
Widger teaches the limitations set forth above. While Widger teaches the collection of user data from interactions, Widger in view of Roessingh in view of Bathen in further view of Ericson does not expressly disclose:
further comprising: receiving a bid from an owner of the message; and transmitting the message only if the bid meets a predefined criterion
However Carlisle teaches:
further comprising: receiving a bid from an owner of the message; and transmitting the message only if the bid meets a predefined criterion (Paragraph 0278)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection of data in Widger in view of Roessingh in view of Bathen in further view of Ericson to include further comprising: receiving a bid from an owner of the message; and transmitting the message only if the bid meets a predefined criterion, as taught in Carlisle, in order to increase the rank in order to display the advertisement in a group. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Widger (U.S. Pub. No. 20202265137) in view of Roessingh (U.S. Pub. No. 20190180317) in further view of Bathen (U.S. Pub. No. 2020052880) in view of Arquero (U.S. Pub. No. 20190182028). 
Regarding claim 7, Widger in view of Roessingh in view of Bathen teaches the limitations set forth above. While Widger teaches the collection of user data from interactions, Widger in view of Roessingh in view of Bathen does not expressly disclose:
wherein the processor is further configured to review the transactions on the digital ledger and determine what patterns exist among the transactions by examining transmission of messages and interactions of the transmitted messages.
However Arquero teaches:
wherein the processor is further configured to review the transactions on the digital ledger and determine what patterns exist among the transactions by examining transmission of messages and interactions of the transmitted messages (“to detect a pattern from within the received requests, the detected pattern comprising a plurality of requests that share one or more data attributes in common and a storage configured to store the detected pattern as a hash-linked chain of blocks within a blockchain, wherein the hash-linked chain of blocks comprises a sequence of blocks corresponding to a sequence of the plurality of requests included in the detected pattern, and, after the first block, each subsequent block in the hashlinked chain of blocks includes a hash of request data that is stored in a previous block.” Abstract)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection of data in Widger in view of Roessingh in view of Bathen to include wherein the processor is further configured to review the transactions on the digital ledger and determine what patterns exist among the transactions by examining transmission of messages and interactions of the transmitted messages, as taught in Arquero, in order to identify common attributes within a set of recorded data and target the users accordingly. 
Claim 10 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Widger (U.S. Pub. No. 20202265137) in view of Roessingh (U.S. Pub. No. 20190180317) in further view of Bathen (U.S. Pub. No. 2020052880) in view of Carlisle (U.S. Pub. No. 20180349485). 
Regarding claim 10, Widger in view of Roessingh in view of Bathen teaches the limitations set forth above. While Widger teaches the collection of user data from interactions, Widger in view of Roessingh in view of Bathen does not expressly disclose:
wherein the set of targets comprises at least one physical location.
However Carlisle teaches:
wherein the set of targets comprises at least one physical location. (“For example, the first user may be a company, the second user may be a consumer, and the company-user may specify that the application should trigger a notification to the company-user whenever the consumer approaches a store of the company (e.g., as defined by a geolocation, such as Global Positioning System (GPS) coordinates or a street address). The application may determine whether or not a current location of the consumer user's mobile user system 130 ( e.g., as determined by a GPS sensor on the mobile user system 130) is within a vicinity ( e.g., predetermined radius) of the location of the store by comparing the two locations.”, Paragraph 0206)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection of data in Widger in view of Roessingh in view of Bathen to include wherein the set of targets comprises at least one physical location, as taught in Carlisle, in order to directly target a user based on their current location resulting in a more specific targeting to the users. 
Regarding claim 14, Widger in view of Roessingh in view of Bathen teaches the limitations set forth above. While Widger teaches the collection of user data from interactions, Widger in view of Roessingh in view of Bathen does not expressly disclose:
wherein the processor is further configured to determine a location of each target of the set and verify the location for each target by comparing the location to a history of previous locations visited by that target.
However Carlisle teaches:
wherein the processor is further configured to determine a location of each target of the set and verify the location for each target by comparing the location to a history of previous locations (previous locations visited 303) visited by that target (Paragraph 0291 and 0344).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection of data in Widger in view of Roessingh in view of Bathen to include wherein the processor is further configured to determine a location of each target of the set and verify the location for . 
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Widger (U.S. Pub. No. 20202265137) in view of Roessingh (U.S. Pub. No. 20190180317) in further view of Bathen (U.S. Pub. No. 2020052880) in view of Koenig (U.S. Pub. No. 20200193464). 
Regarding claim 15, Widger in view of Roessingh in view of Bathen teaches the limitations set forth above. While Widger in view of Roessingh in view of Bathen teaches the collection of user data from interactions, Widger in view of Roessingh in view of Bathen does not expressly disclose:
wherein the first message further comprises a value to be rewarded for interaction with the first message.
However Koenig teaches:
wherein the first message further comprises a value to be rewarded (virtual asset) for interaction with the first message. (“At step 408, the user may be told where to find virtual assets. Specifically, at step 410, the user may be notified directly, by the AR application, where to find the virtual asset.”, Paragraph 0052)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection of data in Widger in view of Roessingh in view of Bathen to include wherein the first message further comprises a value to be rewarded for interaction with the first message, as taught in 
Regarding claim 16, Widger in view of Roessingh in view of Bathen in view of Koenig teaches the limitations set forth above. While Widger in view of Roessingh in view of Bathen teaches the collection of user data from interactions, but does not expressly disclose:
wherein the value comprises at least one of points, money, an item, and a ticket for a drawing.
However Koenig teaches:
wherein the value comprises at least one of points, money, an item, and a ticket for a drawing. (“At step 408, the user may be told where to find virtual assets. Specifically, at step 410, the user may be notified directly, by the AR application, where to find the virtual asset.”, Paragraph 0052 and 0038)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection of data in Widger in view of Roessingh in view of Bathen to include wherein the value comprises at least one of points, money, an item, and a ticket for a drawing, as taught in Koenig, in order to reward users for their interactions with content.
Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Widger (U.S. Pub. No. 20202265137) in view of Roessingh (U.S. Pub. No. 20190180317) in further view of Bathen (U.S. Pub. No. 2020052880) in further view of Dellenbach (U.S. Pub. No. 20130159443). 
Regarding claim 17, Widger in view of Roessingh in view of Bathen teaches the limitations set forth above. While Widger teaches the collection of user data from interactions, Widger in view of Roessingh in view of Bathen does not expressly disclose:
wherein the first message further comprises a message channel, and wherein the message channel instructs the system what platform to use to transmit the first message.
However Dellenbach teaches:
wherein the first message further comprises a message channel, and wherein the message channel instructs the system what platform to use to transmit the first message (“Message control mechanism 227 is a software program or mechanism that uses the information stored in database(s) 223 to facilitate the flow of messages between message originators and message consumers via social media messaging platforms in an appropriate and controlled fashion. Message control mechanism 227 will access the data contained in database(s) 223 and use the data to control the flow of messages for each individual or group, using various social media messaging platforms such as Twitter®, Facebook ®, Tumblr®, Instagram®, Google Chat®, Google-F®, etc. In the most preferred embodiments of the present invention, message control mechanism 227 acts as an intermediary between message originators and message recipients and as a message aggregator.”, Paragraph 0076)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection of data in Widger in view of Roessingh in view of Bathen to include wherein the first message further 
Regarding claim 18, Widger in view of Roessingh in view of Bathen in view of Dellenbach teaches the limitations set forth above. While Widger in view of Roessingh in view of Bathen teaches the collection of user data from interactions, but does not expressly disclose:
wherein the channel is selected from the group consisting of a physical location, a publisher, a social media platform, an augmented reality platform, a virtual reality platform, and software application. (“Message control mechanism 227 is a software program or mechanism that uses the information stored in database(s) 223 to facilitate the flow of messages between message originators and message consumers via social media messaging platforms in an appropriate and controlled fashion. Message control mechanism 227 will access the data contained in database(s) 223 and use the data to control the flow of messages for each individual or group, using various social media messaging platforms such as Twitter®, Facebook ®, Tumblr®, Instagram®, Google Chat®, Google-F®, etc. In the most preferred embodiments of the present invention, message control mechanism 227 acts as an intermediary between message originators and message recipients and as a message aggregator.”, Paragraph 0076)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collection of data in Widger in view of Roessingh in view of Bathen to include wherein the channel is selected from the group .
Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Widger (U.S. Pub. No. 20202265137) in view of Roessingh (U.S. Pub. No. 20190180317) in further view of Bathen (U.S. Pub. No. 2020052880) in view of Ericson (U.S. Pub. No. 20190205932) in view of Dellenbach (U.S. Pub. No. 20130159443). 
Regarding claim 23, Widger in view of Roessingh in view of Bathen in further view of Ericson teaches the limitations set forth above. While Widger teaches the collection of user data from interactions, Widger in view of Roessingh in view of Bathen in further view of Ericson does not expressly disclose:
wherein the first message further comprises a message channel, and wherein the message channel instructs the system what platform to use to transmit the first message.
However Dellenbach teaches:
wherein the first message further comprises a message channel, and wherein the message channel instructs the system what platform to use to transmit the first message (“Message control mechanism 227 is a software program or mechanism that uses the information stored in database(s) 223 to facilitate the flow of messages between message originators and message consumers via social media messaging platforms in an appropriate and controlled fashion. Message control mechanism 227 will access the data contained in database(s) 223 and use the data to control the flow of messages for each individual or group, using various social media messaging platforms such as Twitter®, Facebook ®, Tumblr®, Instagram®, Google Chat®, Google-F®, etc. In the most preferred embodiments of the present invention, message control mechanism 227 acts as an intermediary between message originators and message recipients and as a message aggregator.”, Paragraph 0076)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection of data in Widger in view of Roessingh in view of Bathen in further view of Ericson to include wherein the first message further comprises a message channel, and wherein the message channel instructs the system what platform to use to transmit the first message, as taught in Dellenbach, in order to target messages to a platform based on a set of attributes (abstract).
Regarding claim 24, Widger in view of Roessingh in view of Bathen in view of Ericson in further view Dellenbach teaches the limitations set forth above. While Widger in view of Roessingh in view of Bathen in further view of Ericson teaches the collection of user data from interactions, but does not expressly disclose:
wherein the channel is selected from the group consisting of a physical location, a publisher, a social media platform, an augmented reality platform, a virtual reality platform, and software application.
However  Dellenbach teaches:
wherein the channel is selected from the group consisting of a physical location, a publisher, a social media platform, an augmented reality platform, a virtual reality platform, and software application. (“Message control mechanism 227 is a software program or mechanism that uses the information stored in database(s) 223 to facilitate the flow of messages between message originators and message consumers via social media messaging platforms in an appropriate and controlled fashion. Message control mechanism 227 will access the data contained in database(s) 223 and use the data to control the flow of messages for each individual or group, using various social media messaging platforms such as Twitter®, Facebook ®, Tumblr®, Instagram®, Google Chat®, Google-F®, etc. In the most preferred embodiments of the present invention, message control mechanism 227 acts as an intermediary between message originators and message recipients and as a message aggregator.”, Paragraph 0076)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection of data in Widger in view of Roessingh in view of Bathen in further view of Ericson to include wherein the channel is selected from the group consisting of a physical location, a publisher, a social media platform, an augmented reality platform, a virtual reality platform, and software application, as taught in Dellenbach, in order to target messages to a platform based on a set of attributes (abstract).
Response to Arguments
The Examiner has withdrawn the rejection under 35 USC 101. The Examiner finds the claim to recite significantly more than the judicial exception through the 
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive for the reasons set forth below. 
With respect to the remarks directed to the Widger reference allegedly only referencing a single user, the Examiner asserts that the reference discloses more than one user, as shown in the rejection above and therefore can be rejected under 35 USC 103. However, in view of the claim amendments, the Examiner has updated the rejection and now relies on the teachings of Roessingh. Roessingh expressly teaches the determination of a group of users for which to target content (messages). The Examiner find the combination of references to be proper as the primary reference of Widger teaches multiple users and therefore the references is not destroyed by the combination. Therefore the rejection of the claims under 35 US 103 is maintained. Claim 19 remains rejected for the same reasons. 
 Relevant Prior Art
Fostiropulo (U.S. Pub. No. 20200134612) teaches the sending of a targeted content to consumers associated with a blockhain channel. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        

9/10/2021